Citation Nr: 1504442	
Decision Date: 01/30/15    Archive Date: 02/09/15

DOCKET NO.  12-35 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for chronic obstructive pulmonary disease (COPD) (claimed as asthma).


REPRESENTATION

Appellant represented by:	Michael T. Sullivan, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1964 to June 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newington, Connecticut.  The matter is now appropriately before the New York, New York RO.

Service connection was originally denied for COPD (claimed as asthma) in a February 1998 rating decision.  The Veteran did not appeal this decision and it became final.  As a result, the Board must consider whether new and material evidence has been received to reopen that claim.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a June 2014 videoconference hearing.  A copy of the transcript is associated with the file.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and VBMS system to ensure review of the totality of the evidence.


FINDINGS OF FACT

Evidence regarding the Veteran's COPD (asthma) associated with the claims file since the February 1998 rating decision, when considered by itself or in connection with evidence previously assembled, is cumulative or redundant of evidence previously of record, and does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for COPD (asthma).





CONCLUSIONS OF LAW

1.  The February 1998 rating decision is final.  38 U.S.C.A. §§ 7104, 7105 (West 2002; 38 C.F.R. §§ 3.160(d), 20.1100, 20.1104 (2014).

2.  New and material evidence has not been received sufficient to reopen the claim of entitlement to service connection for COPD.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.326(a) (2013). 

The duty to notify requires VA to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Notice must be provided before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In the context of a claim to reopen, notice must include an explanation of 1) the evidence and information necessary to establish entitlement to the underlying claim for the benefit sought; and 2) what constitutes new and material evidence to reopen the claim as determined by the evidence of record at the time of the previous final denial.  See Kent v. Nicholson, 20 Vet. App. 1  (2006).  The notice letter must describe what evidence would be necessary to substantiate the element or elements required to establish the underlying claim that were found insufficient in the previous denial.  See id. 

In this case, the Veteran was advised by a February 2009 letter of the evidence and information necessary to substantiate and reopen his claim, and the responsibilities of the Veteran and VA in obtaining such evidence.  This notice was provided before the June 2009 rating decision on appeal.  As a result, VA has essentially complied with the duty to notify.

The duty to assist requires VA to seek relevant records and to obtain a medical opinion when required.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In assisting the claimant in the procurement of service and other relevant records, VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency, and will make "reasonable efforts" to obtain relevant records not in the custody of a Federal department or agency.

VA has satisfied its duty to seek relevant records.  VA has obtained and associated service treatment records and VA treatment records with the file.  VA has attempted to obtain private medical records identified by the Veteran, however, VA did not receive responses from the appropriately contacted physicians.  The Veteran has not supplied any additional private treatment records.  The record does not indicate and the Veteran has not notified VA that additional VA medical records, private medical records, or social security medical records exist.  

The duty to assist includes providing an examination when one is required by law. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (provides an analysis of when an examination is required).  When VA determines to provide an examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The opinion must be adequately supported and explained.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

The record reflects that the RO obtained a VA medical opinion in September 2012.  The Veteran has not argued, and the record does not reflect, that this opinion is inadequate.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Furthermore, the Board notes the case of Woehlaert v. Nicholson, 21 Vet. App. 456  (2007), wherein the appellant argued that the Board was obligated to reopen his claim because the RO had arranged for an examination and that the examination in question was inadequate.  In that decision, the Court held that the Board was not obligated to reopen a claim merely because the RO reopened the claim and undertook development such as obtaining a new examination or opinion. Furthermore, in Woehlaert, the Court also held that the adequacy of any such examination or opinion is moot if the Board determines that new and material evidence has not been presented, although the Board must certainly consider the results of such an examination or opinion as it would any evidence of record.  Thus, even if the 2012 opinion was inadequate, any such inadequacies are moot as the Board is finding that new and material evidence has not been received to reopen the claim.

The Board further finds that the Veteran and his representative have demonstrated actual knowledge of the pertinent requirements to substantiate the issue on appeal. It is particularly salient to the Board in this regard that during his Board hearing, the Veteran and his representative related in great detail why they believed he was entitled to reopening of his claim.  It is also clear from the lay statements provided by the Veteran that they understood the type of evidence that would be most helpful to his claims on appeal.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Based on the communications to the Veteran and the arguments raised by the Veteran and his representative, they have demonstrated actual knowledge of the requirements for substantiating the claim and it is reasonable to expect that the Veteran understands what is needed to prevail.  Thus, the Board finds that no prejudice results in proceeding with adjudication of the Veteran's claim.

As noted above, the Veteran also was afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2012) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issue on appeal during the hearing and specifically discussed the basis of the prior determination, the element(s) of the claim that were lacking to substantiate the claim for benefits, and suggested the submission of evidence that would be beneficial to the Veteran's claim.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Finally, there is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

II. New and Material Evidence 

Rating decisions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2014).  An appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200 (2014).   A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a final claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  The Board does not have jurisdiction to consider a claim that has become final before it determines that new and material evidence has been presented, irrespective of what the regional office may have determined with respect to new and material evidence.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

If VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  38 C.F.R. § 3.156(c). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513  (1992).  But see Duran v. Brown, 7 Vet. App. 216  (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").

As discussed, the issue of entitlement to service connection for COPD was originally adjudicated in a February 1998 rating decision.  This decision was not appealed and as a result became final.

The evidence at the time of the February 1998 rating decision included: service treatment records, which documented asthma upon entrance into service, treatment for asthma during service, and a medical discharge due to asthma; service treatment records include a May 1964 report from the Medical Board confirming a diagnosis of asthma and finding that the Veteran's asthma was not incurred in, or aggravated by active military service; and a 1997 VA examination noting the previous diagnoses of asthma and diagnosing the Veteran with COPD.  The Veteran's claim was denied in the February 1998 rating decision because the evidence did not show that the Veteran's preexisting condition was aggravated by the Veteran's military service.  As such, evidence necessary to reopen the Veteran's claim is evidence that the Veteran's condition was aggravated by his military service.

Currently, the Veteran contends that he had a preexisting respiratory condition that was aggravated during service and has continued since, with a continued worsening over recent years.  

Upon close review of the evidence pertaining to this claim, the Board has concluded that new and material evidence has not been submitted to reopen the claim of entitlement to service connection for COPD.  The RO originally denied the Veteran's claim because the evidence did not show that the Veteran's preexisting respiratory condition was aggravated by military service.  Since then, there has been no medical evidence added to the file which would establish such an aggravation.  The Veteran's continued assertion that his preexisting respiratory condition was aggravated by military service was before the RO at the time of the February 1998 decision and is therefore cumulative.  As noted, the RO obtained a medical opinion in 2012; however, the VA examiner concluded that the Veteran's asthma preexisted service and was not aggravated by service.  Given that the medical opinion was unfavorable, the report of this examination does not raise a reasonable possibility of substantiating the claim.  The Veteran has been afforded the opportunity to provide new private medical records that show such an aggravation, and in fact was encouraged to do so by the undersigned VLJ at his June 2014 videoconference hearing, but has failed to do so.  The Veteran and his representative have provided no new evidence outside of bare assertions of an aggravation of the condition due to military service. 

In essence, the evidence added to the record since the February 1998 rating decision does not raise a reasonable possibility of substantiating the claim.  In summary, the defect with respect to the requirement of aggravation of a preexisting condition which led to the prior final decision has not been cured, and the claim of entitlement to service connection for COPD may not be reopened.




ORDER

New and material evidence having not been submitted, the petition to reopen a claim of entitlement to service connection for chronic obstructive pulmonary disease is denied.


____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


